Order entered September 11, 2013




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-11-01296-CV

                               AMY SELF, Appellant

                                          V.

                 TINA KING AND ELIZABETH TUCKER, Appellees

                    On Appeal from the County Court at Law No. 1
                                Collin County, Texas
                        Trial Court Cause No. 001-1286-2010

                                       ORDER
      Appellant’s Amended Motion for Rehearing is DENIED.


                                                  /s/   KERRY P. FITZGERALD
                                                        JUSTICE